            Case 2:20-cv-02216-KJD-BNW Document 1 Filed 12/08/20 Page 1 of 6



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10      AARON BRADLEY LEEDS FELD, an
        individual,
11
                                        Plaintiff,
12                                                                      COMPLAINT
                 vs.                                                  AND JURY DEMAND
13
        CITIBANK, N.A., a National Banking
14      Association,

15                                      Defendant.

16

17          Plaintiff, Aaron Bradley Leeds Feld (hereinafter “Plaintiff”), by and through counsel,

18 Cogburn Law, hereby complains against Defendants as follows:

19 I.       PRELIMINARY STATEMENT

20          1.         This is an action for actual, statutory, and treble damages, costs, and attorney fees

21 brought pursuant to the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).

22          2.         The TCPA restricts the use of automated equipment to dial cellular telephones.

23

24

                                                     Page 1 of 6
           Case 2:20-cv-02216-KJD-BNW Document 1 Filed 12/08/20 Page 2 of 6



 1 II.     JURISDICTION AND VENUE

 2         A.      JURISDICTION OF THE COURT

 3         3.      The jurisdiction of this Court is conferred by 28 U.S.C. §§ 1331 & 1337.

 4         B.      VENUE

 5         4.      Venue is proper as Defendants do business within the area of the District of Nevada,

 6 are subject to the Court’s personal jurisdiction, and a substantial part of the events giving rise to

 7 the claims alleged occurred within the District of Nevada.

 8 III.    PARTIES

 9         5.      Plaintiff is a natural person and resident of the State of Nevada.

10         6.      Upon information and belief, Defendant, Citibank, N.A. (hereinafter “Defendant”)

11 is a national banking association authorized to do business in the State of Nevada.

12         7.      Upon information and belief, Defendant is engaged in the business of a collection

13 agency, using the mails and telephone to collect consumer debts originally owed to others.

14 IV.     GENERAL ALLEGATIONS

15         8.      Plaintiff has a cellular telephone number.

16         9.      Plaintiff has only used this number as a cellular telephone number.

17         10.     Defendant has been attempting to collect from Plaintiff an alleged debt incurred for

18 personal, family, or household purposes and not for business purposes.

19         11.     Sometime prior to January 10, 2020, Defendant called Plaintiff’s cellular telephone

20 number repeatedly.

21         12.     On January 10, 2020, Plaintiff informed Defendant to stop calling.

22         13.     After January 10, 2020, Defendant continued to call Plaintiff’s cellular telephone

23 at least twenty-one (21) additional times.

24         14.     Plaintiff again informed Defendant to stop calling.
                                                Page 2 of 6
             Case 2:20-cv-02216-KJD-BNW Document 1 Filed 12/08/20 Page 3 of 6



 1           15.    Defendant’s calls were not for emergency purposes.

 2           16.    Defendant’s calls were placed from at least two (2) different phone numbers.

 3           17.    Upon information and belief, the calls were placed using predictive dialers. The

 4 predictive dialers place calls without human intervention until a connection is made, in which case

 5 the dialers attempt to connect the recipient with a debt collector.

 6           18.    Upon information and belief, Plaintiff did not authorize the automated placement

 7 of calls to Plaintiff’s cell phone.

 8           19.    Upon information and belief, the account on which Defendant was attempting to

 9 collect was a Citibank account.

10           20.    Defendant failed to send Plaintiff written notification of Plaintiff’s alleged

11 indebtedness to Defendant and Plaintiff’s right to dispute Defendant’s allegation within five (5)

12 days of Defendant’s above-referenced initial communication to Plaintiff.

13           21.    As of the date of filing this lawsuit, Plaintiff has not received written notification

14 of the alleged indebtedness.

15           22.    Plaintiff has found Defendant’s repeated calls to be frustrating, annoying,

16 harassing, invasive, and upsetting.

17           23.    Upon information and belief, Defendant conducts business in a manner which

18 violates the Telephone Consumer Protection Act.

19 V.        CLAIMS FOR RELIEF

20                                       FIRST CLAIM FOR RELIEF

21                                           (TCPA Violation)

22           24.    Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

23 herein.

24           25.    The TCPA, 47 U.S.C. § 227, provides:
                                                 Page 3 of 6
            Case 2:20-cv-02216-KJD-BNW Document 1 Filed 12/08/20 Page 4 of 6



 1          Section 227. Restrictions on use of telephone equipment

 2          ...

 3          (b) Restrictions on use of automated telephone equipment.

 4            (1) Prohibitions. It shall be unlawful for any person within the United States, or
            any person outside the United States if the recipient is within the United States–
 5
                 (A) to make any call (other than a call made for emergency purposes or made
 6          with the prior express consent of the called party) using any automatic telephone
            dialing system or an artificial or prerecorded voice–
 7
            ...
 8
                    (iii) to any telephone number assigned to a paging service, cellular
 9          telephone service, specialized mobile radio service, or other radio common carrier
            service, or any service for which the called party is charged for the call . . .
10
            26.      The TCPA, 47 U.S.C. §227(b)(3), further provides:
11
               Private right of action. A person or entity may, if otherwise permitted by the laws
12          or rules of court of a State, bring in an appropriate court of that State–

13               (A) an action based on a violation of this subsection or the regulations
            prescribed under this subsection to enjoin such violation,
14
                 (B) an action to recover for actual monetary loss from such a violation, or to
15          receive $500 in damages for each such violation, whichever is greater, or

16                 (C) both such actions.

17                   If the Court finds that the defendant willfully or knowingly violated this
                     subsection or the regulations prescribed under this subsection, the court
18                   may, in its discretion, increase the amount of the award to an amount equal
                     to not more than 3 times the amount available under subparagraph (B) of
19                   this paragraph.

20
            27.      Defendant violated the TCPA by placing numerous automated calls to Plaintiffs’
21
     cell phone.
22
            28.      Defendant’s calls to Plaintiff were made to collect money, not for “emergency
23
     purposes.”
24

                                                 Page 4 of 6
           Case 2:20-cv-02216-KJD-BNW Document 1 Filed 12/08/20 Page 5 of 6



 1          29.    The acts and/or omissions of Defendant were done unfairly, unlawfully,

 2 intentionally, deceptively, fraudulently, and absent bona fide error, lawful right, legal defense,

 3 legal justification, or legal excuse.

 4          30.    As a result of Defendant’s actions, Plaintiff has suffered losses and damages as set

 5 forth above and is entitled to an award of actual, statutory, and treble damages in an amount to be

 6 determined by the Court pursuant to 47 U.S.C. § 227(b)(3).

 7          31.    Plaintiff is entitled to injunctive relief pursuant to 47 U.S.C. § 227(b)(3).

 8          32.    Plaintiff is entitled to recover costs and attorney fees from Defendant in an amount

 9 to be determined by the Court.

10 VI.      PRAYER FOR RELIEF

11          WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

12 Defendants, on all counts, for the following:

13          1.     Declaratory judgment that Defendants’ conduct violated the TCPA;

14          2.     An injunction against further violations;

15          3.     Actual damages;

16          4.     Statutory damages;

17          5.     Treble damages;

18          6.     Costs and reasonable attorney fees; and

19          7.     For such other and further relief as the Court may deem just and proper.

20

21

22

23

24

                                                Page 5 of 6
           Case 2:20-cv-02216-KJD-BNW Document 1 Filed 12/08/20 Page 6 of 6



 1 VII.    JURY DEMAND

 2         Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States

 3 Constitution, Plaintiff hereby demands a jury trial.

 4         Dated this 8th day of December, 2020.

 5                                               COGBURN LAW

 6

 7                                               By:       /s/Erik W. Fox
                                                       Jamie S. Cogburn, Esq.
 8                                                     Nevada Bar No. 8409
                                                       Erik W. Fox, Esq.
 9                                                     Nevada Bar No. 8804
                                                       2580 St. Rose Parkway, Suite 330
10                                                     Henderson, Nevada 89074
                                                       Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               Page 6 of 6
